IN THE SUPREME COURT OF THE STATE OF NEVADA


                    GMAC MORTGAGE, LLC, A                                  No. 65260
                    DELAWARE LIMITED LIABILITY
                    COMPANY,
                    Appellant,
                    vs.                                                       FILED
                    NEVADA ASSOCIATION SERVICES,
                    INC.. A DOMESTIC CORPORATION;
                                                                              MAR 1 4 2016
                    PECCOLE RANCH COMMUNITY
                    ASSOCIATION, A DOMESTIC NON-
                    PROFIT COOPERATIVE
                    CORPORATION; AND KEYNOTE
                    PROPERTIES, LLC,
                    Respondents.

                                  ORDER DECLINING CERTIFIED QUESTION

                                On November 13, 2014, this court accepted the following
                    certified question from the U.S. District Court:
                                What effect, if any, is there upon a foreclosure sale
                                conducted pursuant to Nev. Rev. Stat. § 116.31162
                                when the association refuses to provide the holder
                                of a first security interest under a deed of trust
                                secured by the unit with the specific amount due
                                under the portion of the association's delinquent
                                assessments lien that has been made prior to the
                                deed of trust by Nev. Rev. Stat. § 116.3116(2)H?
                    After briefing and oral argument, this court determined that a specific
                    federal statute—the Fair Debt Collection Practices Act (FDCPA)—might
                    impact the answer to the certified question such that our interpretation of
                    NRS chapter 116 might not be determinative in this matter. As a result,
                    this court requested clarification within 60 days from the U.S. District
                    Court on whether the FDCPA might apply to the present matter and its
                    potential impact.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    Apio
                            As the allotted 60 days for clarification have passed without
                any response from the U.S. District Court or the parties, we exercise our
                discretion to decline to address the certified question at this time.    See
                Rivera v. Philip Morris, Inc., 125 Nev. 185, 189, 209 P.3d 271, 274 (2009).
                            It is so ORDERED.




                                                                                  C.J.



                                                                                   J.
                                                   Hardesty


                                                                                   J.




                                                                                   J.
                                                   Saitta




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Aldridge Pite, LLP
                     The Dean Legal Group, Ltd.
                     Kim Gilbert Ebron
                     Lipson Neilson Cole Seltzer & Garin, P.C.




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A